Works, J.
William Moore was appointed the guardian of Albert C. and Charles Eschrich, and, as such guardian, received from the sale of certain lands belonging to them the sum of one thousand dollars, one half of which belonged to each. He allowed several years to pass without taking any steps in the matter of his trust, and used this money for his own purposes. On the petition of his wards he was cited to appear and render an accounting. He filed his account, in which he charged himself with one thousand dollars, and gave himself credit for $312, alleged to have been paid for two years’ board for Charles, and $468, alleged to have been paid for three years’ board for Albert. He also gave himself credit for seventy-five dollars for two cows furnished to Charles. These items were disputed, and the court disallowed the claims for board, and allowed only fifty dollars for the cows. The court also charged the guardian with seven per cent interest on the money received by him, with annual rests. The guardian appeals from and complains of these rulings.
The evidence shows that at the time of Moore’s appointment as guardian his wards were living with their elder brother, Fred Eschrich, and that they continued to live with him afterward. The evidence of Moore tends slightly to show that he stated to Eschnch that the keeping of the boys would be paid for, but his recollection of any such promise seems to be very uncertain. And whether he agreed to pay for their keeping or not, he did not do so before this proceeding was instituted, and according to Moore’s own testimony, Eschrich made no demand upon him for any such payment, nor did he claim that he was entitled to compensation for their keeping.
Moore was appointed guardian February 14,1877, and during the same year received the amount of money above mentioned. This proceeding was commenced December 1, 1888, more than ten years later. As soon *101as the petition was filed, Moore, without any demand having been made upon him by Eschrich, or any claim being made by him against his wards, hunted Eschrich up, and proposed to settle with him for his brothers’ board, and upon settlement gave Eschrich his note for $780. There was no evidence that any fixed amount was agreed upon to be paid to Eschrich in the beginning, nor is there any evidence as to what their keeping was worth, or that it was worth anything over and above w-hat their work was worth to him. Under these circumstances the court below was clearly right in disallowing these claims.
As to the amount allowed for the cows, the evidence was conflicting as to their value, and we cannot disturb the finding on that issue.
The evidence shows that Moore had converted the money of his wards to his own use, and had used it for a number of years without accounting for it in any ivay. Under such circumstances, he was properly charged with the interest compounded annually. (Estate of Stott, 52 Cal. 403; Estate of Clark, 53 Cal. 355; Merrifield v. Longmire, 66 Cal. 180.) The cases cited relate to executors and administrators, but the rule must be the same as to guardians, under the circumstances of this case.
It is further contended by the appellant that the court below erred in excluding certain evidence offered. Fred Eschrich was called as a witness for the appellant, and testified that he had presented his account to the guardian "a winter or so ago.” The court remarked that the claim had been “outlawed.” The counsel for appellant then asked: “Would the court hear evidence with regard to his keeping those boys?” And the court said that he did not care to hear any evidence on that point. There was no formal offer to prove any fact or any question asked and not allowed upon which an exception oould have been reserved. There did not seem to be any dispute about the witness having kept the boys, and no *102further evidence was needed on the point. We cannot say, therefore, that there was any error committed in this ruling for which the judgment should be reversed. The conclusion reached by the court below seems to us to have been just and right. The guardian had collected the moneys of his wards, used it, and did not attempt to account for it until forced to do so by the court ten years later. Such having been his conduct, he is not entitled to anything more than the strict letter of the law allows him.
Judgment affirmed.
Fox, J., Sharpstein, J., McFarland, J., and Thornton, J., concurred.